DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, in combination with other limitations of the claim, the cited prior art fails to teach “a radiating body having a strip portion and a bulb portion, the radiating body generates radiation along the first direction or the second direction, wherein the strip portion is electrically coupled to a signal source; the bulb portion is electrically coupled to the strip portion; an end of the bulb portion away from the strip portion is semi-circular in shape” structurally and functionally interconnected with other limitations as required by claim 1.
Claims 2-11 are allowed as being dependent on claim 1.
With respect to claim 12, in combination with other limitations of the claim, the cited prior art fails to teach “a radiating body having a strip portion and a bulb portion, the radiating body generates radiation along the first direction or the second direction, wherein-the strip portion is electrically coupled to a signal source; the bulb portion is electrically coupled to the strip portion; an end of the bulb portion away from the strip portion is semi-circular in shape” structurally and functionally interconnected with other limitations as required by claim 12.
Claims 13-20 are allowed as being dependent on claim 12.
Claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANY RICHARDSON whose telephone number is (571)270-5074.  The examiner can normally be reached on M-F, 6:30am to 2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANY RICHARDSON/Primary Examiner, Art Unit 2844